Citation Nr: 1400271	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  10-10 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin condition of the legs, claimed as a fungal infection and tinea cruris.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2012, the Board remanded the current issue for further evidentiary development.  Such development has been completed and the case is again before the Board.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Those records have been considered in rendering the decision below.


FINDING OF FACT

The most probative evidence of record indicates the Veteran's current skin condition of the legs is unrelated to his military service.


CONCLUSION OF LAW

The requirements for establishing service connection for a skin condition of the legs have not been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated June 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA treatment records, and VA examination reports.

Additionally, the Board notes that the actions requested in the prior remand have been undertaken.  An additional medical opinion was obtained, additional VA treatment records were associated with the claims file, and a letter was sent to the Veteran asking him to identify all medical care providers who treated him for his skin condition.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran contends that a current skin condition on his legs is the result of his military service.  Specifically, he contends that the condition first appeared when he was serving on active duty in Korea in the 1960s.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the medical evidence of record confirms that the Veteran has a current skin disorder affecting his legs.  The Veteran was diagnosed with lichen planus in 2008, and that diagnosis was confirmed in 2010 and 2012 during the Veteran's VA skin examinations.  Nummular dermatitis was also diagnosed in 2009.  With a current disability conceded, the issue before the Board becomes whether the Veteran's current disability is related to service.

As previously stated, the Veteran alleges that the skin disorder currently affecting his legs is due to service.  He contends that he developed a rash on the shins of both legs in 1964 when he was serving in Korea, and that he was treated by a medic at the dispensary at that time.  The Veteran alleges that the condition on his legs was misdiagnosed in service as tinea cruris.

The Veteran's records from the time of his service in Korea include treatment for various medical complaints at the Camp Page dispensary in 1964, but do not indicate treatment for lichen planus or another skin condition on his lower legs during service.  The records do document treatment for tinea cruris and moniliasis in 1966 and 1967.  It appears the Veteran was first treated for a complaint of "jock itch" in November 1966.  The condition was diagnosed as tinea cruris and moniliasis at that time.  The Veteran was again treated for moniliasis of the scrotum in February 1967.  On the Veteran's separation examination, he noted that he was treated for "tinea crucis" [sic], and listed various other unrelated conditions.

The Veteran was afforded a VA examination for diagnostic purposes in October 2008.  The Veteran told the examiner his current skin condition developed in the 1960s in Korea, and that the lesions on his legs had been called "tinea crucis."  The examiner noted that "medical literature does not describe a condition of tinea crucis," and stated that the Veteran's claims file indicated he had tinea cruris and moniliasis of the groin area, but did not document a lower leg rash.  The Veteran received a dermatological consultation and skin biopsy in connection with his examination.  During the consultation, the Veteran indicated that he had a condition on his lower legs that came and went, and never spread to other parts of his body.  He indicated that the condition had been present for over 40 years, that it had first appeared around the time when he was in Korea, and that it had never been treated.  Based on the results of the skin biopsy and dermatological consultation, the VA examiner diagnosed the Veteran with lichen planus.

A VA etiological opinion was requested in February 2010.  At that time, the examiner opined that the Veteran's current skin condition on his lower extremities was not related to service.  She stated that the Veteran was treated for jock itch in service, which is a fungal condition, and that his current condition was from inflammatory causes, with unknown etiology.

In September 2012, the Board remanded the Veteran's claim in order to obtain a clarifying etiological opinion on the relationship between his current skin condition and any skin conditions identified in service.  The VA examiner noted a 1967 diagnosis of tinea cruris, classified as an infectious disease.  She also noted a 2008 diagnosis of lichen planus and subsequent diagnosis of nummular dermatitis.  In an addendum, the examiner clarified that lichen planus and nummular dermatitis were both papulosquamous diseases, not infectious diseases.  The examiner noted the Veteran's statement that he worked in a hospital in the military, and that the doctors there unofficially examined his lower legs and told him his condition was tinea cruris.  The examiner acknowledged the Veteran's assertion that he had a rash on his legs in service, but opined that the currently diagnosed condition was less likely than not incurred in or caused by service.  She first indicated that she could not state whether the Veteran's current condition began in service, because there was no evidence of the condition at that time.  However, she went on to explain that lichen planus typically occurs between the ages of 30 and 60, and nummular dermatitis usually occurs between the ages of 55 and 65.  She noted that the Veteran was 62 when he first sought treatment from VA for his currently diagnosed condition.  Finally, she stated that the Veteran's current lower extremity skin condition was not a maturation of the groin rash treated in service or otherwise related to his service.  She reasoned that his current diagnoses were chronic conditions that generally occur after the age of 30, and that the Veteran was in his late teens while in the military.

The Board considers the findings of the VA examiners to be the most probative evidence of record in this instance.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The December 2012 VA examiner, in particular, conducted a comprehensive review of the claims file, including consideration of the Veteran's statements, thereby demonstrating a familiarity with the Veteran's pertinent medical and lay history.  Additionally, she provided a negative nexus opinion that not only addressed pertinent facts and medical principles, but also clearly explained why the Veteran's currently diagnosed skin condition is unrelated to his military service, or to any rash noted in service or alleged by the Veteran to have been present in service.  The Veteran's representative has argued that the December 2012 examination report was unclear, because it first stated a diagnosis of tinea cruris 
and then later stated that tinea cruris did not currently exist.  However, upon review of the Disability Benefits Questionnaire, the Board does not find the examination report to be internally inconsistent.  The diagnosis section asked if the Veteran now has or has ever had a skin condition.  The examiner answered "yes," and indicated a 1967 diagnosis of tinea cruris, and a 2008 diagnosis of lichen planus.  The examiner later opined on the relationship between those diagnoses, but indicated that the current condition of the Veteran's lower extremities was not found to be tinea cruris.

Turning to the Veteran's allegation that his current skin condition was present in service, the Board recognizes that the Veteran is competent to report in-service and post-service skin symptoms, such as rashes, that are within the realm of his personal experience.  Nevertheless, the Veteran has not demonstrated that he has the expertise to diagnose skin disorders or determine the etiology of such.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  
There are many different types of skin disorders and causes of skin disorders, necessitating medical expertise to determine their causes and etiology.  Whether 
the symptoms the Veteran reportedly experienced in service or since service are in any way related to his current skin disorder is a matter, therefore, that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Veteran's opinion as to the etiology of his skin disorder is not, therefore, a competent medical opinion, and the Board assigns significantly greater probative weight to the opinions of the VA examiners than to the Veteran's lay assertions.

Moreover, to the extent the Veteran contends he has suffered from his current skin symptoms since service, his separation examination noted only tinea cruris among the various conditions he reported.  Additionally, there was no allegation of a skin disorder at the time the Veteran filed a previous claim for service connection in June 1969, less than two years after he separated from service.  Further, the first post-service indication of any skin complaint was in 2008.  Therefore, the Board does not find persuasive an assertion that the current skin condition began in service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Accordingly, the Board finds that the preponderance of the competent and probative evidence is against service connection for a skin disorder of the legs, and the claim is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a skin condition of the legs is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


